Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant argues Xiao, Chen, Yi, Ji, Kakishima, Hwang, Pikkarainen, Chincholi, and Xu—alone or in any combination—do not teach or suggest: receiving, based on the first bandwidth value, a second message comprising a radio resource control (RRC) message, the second message comprising an indication of a second bandwidth value, wherein the second bandwidth value replaces the first bandwidth value for a symbol period associated with the second bandwidth value; receiving a second RRC message comprising an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset; as recited in independent claim 1.
 	The Office Action concedes that “Xiao, Vos, or Chen does not specifically teach[] receiving an indication of a frequency offset associated with the second bandwidth value” and “determining a frequency position of the second bandwidth value using the frequency offset.” Instead, the Office action contends that Ji teaches this subject matter.
 	Ji generally describes “a method for transmitting an uplink control signal in a wireless communication system.” Ji, Abstract. Ji further describes “a method for protecting a PUCCH control signal when one frequency band is used” including “a method for changing a bandwidth of a DL to protect a PUCCH control signal” and “a method for changing a transmission format of a PUCCH to protect a PUCCH control signal. § [0038]. For example, Ji describes how “to reduce self-interference occurring in transmission of a PUCCH control signal based on full- duplex communication, a frequency bandwidth allocated for a DL is reduced and DL transmission is performed in an entire frequency domain allocated to a system.” Id. § [0040]. Ji states that “a BS 300 performs DL transmission through a remaining frequency band 308 while vacating frequency bandwidths 304b corresponding to edge frequency bandwidths 304a allocated to a PUCCH in the entire frequency domain allocated to DL transmissions.” . Ji provides that “[a] bandwidth required to be changed for protection of the PUCCH control signal is a frequency band overlapping a frequency band allocated to the PUCH in an existing allocated DL bandwidth” and “[t]o this end... change information of a DL bandwidth is transmitted to the VE using DL control information (DCI) to be transmitted from the BS to the UE, thereby adjusting a DL bandwidth.” Id. (emphasis added). Ji therefore describes mechanisms for adjusting a current downlink bandwidth. At the portion cited by the Office Action, Ji states that “a BS 402 determines full-duplex communication and notifies a UE 400 that full-duplex communication is to be performed.” . [0043]. Ji further states that “the BS 402 transmits DCI including UL scheduling information to the UE 400” and “the DCI .. . may include, for example, offset information indicating change information of a DL bandwidth.” . Ji describes how the “offset information . . . indicates frequency bands 400a and 400b corresponding to frequency bands allocated to a PUCCH in an existing allocated DL bandwidth.”. The Office Action alleges that Ji teaches the subject matter of independent claim 1 because Ji allegedly teaches “offset information indicating change information of a DL bandwidth.” Office Action, p. 18. Ji describes offset information indicating an adjustment to a current downlink bandwidth. However, Ji fails to teach or suggest RRC signaling that includes such an indication of a frequency offset. Ji describes a bandwidth that may be required to be adjusted to protect a PUCCH control signal if the bandwidth “is a frequency band overlapping a frequency band allocated to the PUCCH in an existing allocated DL bandwidth.” Ji J [0041]. Ii further states that “[i]n a PUCCH, a resource location or transmission timing used for transmission temporarily changes with scheduling of a BS and a subframe to be transmitted” resulting in the need for a change to the bandwidth. Ji therefore provides that “to maximize frequency efficiency, variable bandwidth information needs to be dynamically transmitted” and “Tt]o this end... change information of a DL bandwidth is transmitted to the UE using DL control information (DCI) to be transmitted from the BS to the UE, thereby adjusting a DL bandwidth.” . Thus, Ji describes DCI signaling for adjusting a current bandwidth because “variable bandwidth information needs to be dynamically transmitted” (e.g., via DCI signaling).  However, the DCI signaling described in Ji is essential to the method of Ji because such information “needs to be dynamically transmitted.”. Not only is adjusting a bandwidth different from identifying a frequency position of a second bandwidth value based on an offset from a first bandwidth value, but DCI signaling to facilitate dynamic transmissions is different than RRC signaling. Thus, Ji fails to teach or suggest “receiving a second RRC message comprising an indication of a frequency offset associated with the second bandwidth value” and “determining a frequency position of the second bandwidth value using the frequency offset” as recited in independent claim 1.
 	However, the Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ji is not relied upon regarding the teachings of RRC signaling and therefore the argument is untenable.
In response to applicant's argument that (“ Ji describes DCI signaling for …” see bolded section above), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Examiner respectfully submits that Broadcast signaling, Unicast signaling, RRC messages and there uses are notoriously well known in the art (i.e., The signaling types are not novel).  Therefore, one would look to the uses of such signaling in terms of providing the inventive nature of such signaling.  The Examiner has, by way of numerous prior art documents and various combinations, illustrated the various ways in which the claimed invention has been either anticipated or rendered obvious.  In the instant case,  the frequency offsets (already known) used to indicate the frequency position (already known, please see the definition of a frequency offset and mathematical formula in a RF undergrad textbook for reference) of a BW value in an RRC (RRC messages used to communicate message was already known).  It would have been obvious to a person of ordinary skill in the art before the effective filing date - Starting with the fundamental understanding of wireless signaling and based on the teachings of the prior art to at least try for the purpose of controlling resource allocation (i.e., frequency BW).
Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Applicant argues that Further, “changing a bandwidth of a DL” by “vacating frequency bandwidths .. . corresponding to edge frequenc[ies]” ( [0038] and [0040]), as mentioned by Ji, is not the same as an offset between a second bandwidth value that replaces a first bandwidth value, and the first bandwidth value. Adjusting a bandwidth of a single, current operating bandwidth is not the same as determining a frequency position of a different bandwidth value using a frequency offset, and then communicating on the different bandwidth value. 
Examiner’s respectfully disagrees.  The above statement appears to be misplaced.  The first question one would ask is, How ? How is the BW adjusted ? How is the frequency position determined ? and How does a device know to change  or communicate on the different BW ? The rejection on record appears to illustrate based on the prior art how the limitations are met or would have been obvious (e.g., finding a frequency position ).  Ji explicitly teaches where the offset is directly related to specific frequency bands (i.e., frequency positions).
The Applicant further argues, Ji fails to teach or suggest “receiving a second RRC message comprising an indication of a frequency offset associated with the second bandwidth value” and “determining a frequency position of the second bandwidth value using the frequency offset” as recited in independent claim 1. Moreover, Pikkarainen fails to disclose the features of independent claim 1. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Applicant’s arguments of Pikkarainen Chincholi, Xu, Xiao, Chen, VOS, Yi, Ji, Kakishima, and Hwang, The Examiner has reviewed each argument in detail.  However, it appears the Applicant is attacking each reference individually while ignoring the fundamentals of RF as suggested in the prior art as well as what would have been obvious to a person of ordinary skill in the art before the effective filing date.  
As noted above with respect to claim 1 and as applied to other similar arguments in the response,  the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
The Examiner has carefully reviewed the claim language with respect to the original disclosure and unfortunately was unable to find limitations that were inventive over the obvious suggestions illustrated in the prior art.  The claims were amended to include various design characteristics (e.g., type of signaling – broadcast, RRC, uplink versus downlink, frequency offsets to find to frequency of such signaling) based on the fundamental goal of the claims (e.g., modifying a first BW to a second BW). However, based on numerous cited references the Examiner was unable to find anything at this time to warrant allowability.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Therefore, the rejection is maintained as proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646